DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-10 in the reply filed on 06/20/2022 is acknowledged.

Claim 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/20/2022.

Claim Rejections - 35 USC § 112
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a controller configured to receive the data and to control a first actuator to adjust the first reel section”.  It is unclear if the first actuator is part of the invention.  Claim 1 currently requires a first and a second reel section, a sensor, and a controller to control a first actuator to adjust the first reel section.  However,  since the first actuator is not positively claimed, claim 1 omits an essential element required for the controller to adjust the first reel section.
Claims 2-10 are also rejected as being dependent on claim 1. 
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hunt et al. (EP 3,420,798 A1).
Regarding claim 1, Hunt et al. discloses a header system (580 in FIG.4) for an agricultural harvester, comprising: 
a first reel section (537A); 
a second reel section (537B); 
a sensor configured to generate data indicative of a parameter related to a crop within a field (see para.[0020], lines 24-25 of col.67 and para.[0022], lines 2-4 of col.8); and 
a controller (560) configured to receive the data and to control a first actuator (590A) to adjust the first reel section (537A) independently from the second reel section (537B) based on the data as the agricultural harvester travels through the field.  

Regarding claims 5, 6, and 10, Hunt et al. further discloses the header system of claim 1, wherein the controller is configured to control:
the first actuator (590A) to rotate the first reel section (573A) about a pivot joint to thereby move the first reel section along a vertical axis of the header system (as suggested in the para.[0039], col.3, line 55 to col.4, line 5), per claim 5;  
the first actuator to adjust the first reel section forward and rearward relative to a direction of travel (see para.[0041], lines 23-26), per claim 6;
a second actuator (590B) to adjust the second reel section (537B) independently from the first reel section as the agricultural harvester travels through the field, per claim 10.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al., as applied to claim 1 above, and further in view of Boyd et al. (US 2016/0106038A1)
Regarding claims 2 and 3, Hunt et al. discloses the header system of claim 1, except wherein the parameter comprises a density of the crop within a field, per claim 2; a height of the crop, per claim 3.
Boyd et al. teaches using a sensor (52) that detects crop density (para.[0039) and/or crop height (H2, see para.[0044]) in order to adjust operating parameters of an agricultural harvester.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hunt et al. to sense crop density and/or crop height as taught by Boyd et al. as such parameters are known in the harvesting art for adjusting operating parameters of an agricultural harvester, and thus provide a more efficient harvester.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al., as applied to claim 1 above, and further in view of Shearer et al. (WO 2019/140512A1)
Regarding claim 4, Hunt et al. discloses the header system of claim 1, except wherein the parameter comprises an angle of the crop relative to a ground of the field.  
Shearer teaches that using a sensor (sensor system 50) that detects angle of crop relative to a ground of the field (page 27, lines 11 and page 29, lines 21-22) in order to adjust operating parameters of an agricultural harvester.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hunt et al. to sense crop angle as taught by Shearer et al. as such parameter is known in the harvesting art for adjusting operating parameters of an agricultural harvester, and thus provide a more efficient harvester.

Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al., as applied to claim 1 above, and further in view of Dima et al. (EP 3,552,474A1)
Regarding claims 7-9, Hunt et al. discloses the header system of claim 1, except wherein the controller is configured to receive an operator input of a desired reel height, and to control the first actuator to adjust the first reel section to maintain the desired reel height as the agricultural harvester travels through the field.  
Dima et al. teaches that it is known in the harvesting art for a controller of a harvester to be configured to receive an operator input of a desired reel height, and to control the first actuator to adjust the first reel section to maintain the desired reel height, either relative to a crop canopy or a height relative to a ground of the field, as the agricultural harvester travels through the field (suggested at least in para.[0031], [0032]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the header system of Hunt et al. to configure the controller similar to the controller of Dima et al., in order to ensure the reel properly feeds crop rearwardly for cutting.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joan D Misa whose telephone number is (571)270-3745. The examiner can normally be reached 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
JOAN D. MISA
Examiner
Art Unit 3671



/JDM/Examiner, Art Unit 3671